Citation Nr: 0311386	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  99-21 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from January 26, 1999?  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from December 1968 
to December 1970.

The appeal comes before the Board of Veterans' Appeals 
(Board) from May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, granting service connection for PTSD and 
assigning a 30 percent disability rating for that disorder 
effective from January 26, 1999.
 
In a January 2000 decision by a decision review officer the 
evaluation for PTSD was increased to 50 percent effective 
from the January 26, 1999.  The veteran continued his appeal.  


REMAND

The Board undertook development of the veteran's claim in 
August 2002 and in February 2003 under 38 C.F.R. § 19.9(a)(2) 
(2002).  Since then, however, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that the provisions of 38 C.F.R. §§ 19.9(a)(2) were invalid.  
As such, the Board is not permitted to consider evidence on 
appeal absent either initial consideration of that evidence 
by the RO or the appellant's initial waiver of that 
additional evidence prior to Board adjudication.   Disabled 
American Veterans v. Secretary of Veterans Affairs, No. 02-
7304 (Fed. Cir. May 1, 2003).  Accordingly, while the Board 
has already undertaken certain development of the veteran's 
claim, the claim must be reviewed by the RO in light of 
additional evidence obtained by the Board.  

The Board also notes that there has been a change in the law 
during the pendency of the veteran's claim.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), significantly added to the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  This law redefined the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  The provisions of these regulations 
apply to these claims.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The veteran must be afforded notice of the 
provisions of the VCAA including as applicable to his case.  
The veteran must also be afforded specific notice of evidence 
that has been and will be obtained by VA, and that which he 
needs to obtain in furtherance of his claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

Accordingly, the case is remanded for the following:

1.  The RO should first review the claims file 
and ensure that all additional evidentiary 
development action required by the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and 
implementing regulations is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) are 
satisfied.  The RO should also refer to any 
pertinent guidance, including Federal 
Regulations, that have been provided.  The 
veteran must also be afforded notice of what 
VA has done and will do, and what the veteran 
needs to do in furtherance of his claims, 
pursuant to development requirements as 
delineated in Quartuccio.

2.  After completion of all of the 
above, and after any other appropriate 
development, the RO should readjudicate 
the appealed claim on the merits.  If 
the determination remains adverse to the 
veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  Consideration should also be 
given to application of the staged 
rating doctrine announced in 
Fenderson v. West, 12 Vet. App. 119 
(1999).  They should be afforded the 
applicable time to respond.  Particular 
care and attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA will 
do and what the claimant must do.  
Quartuccio.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




